Exhibit 10.4
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 28, 2010,
among FOSTER WHEELER INC., a Delaware corporation (the “Company”), MICHAEL
LIEBELSON (the “Executive”), and FOSTER WHEELER INTERNATIONAL CORP., a Delaware
corporation (the “Guarantor”).
          WHEREAS, the Executive and the Company wish to enter into an
employment relationship, on the terms and conditions set forth in this
Agreement; and
          WHEREAS, the Guarantor is an affiliate of the Company and will receive
substantial indirect benefits from the Executive’s employment with the Company
on the terms set forth in this Agreement and all parties desire that the
Guarantor guarantee the Company’s obligations under this Agreement.
          ACCORDINGLY, the Company, the Executive and the Guarantor hereby agree
as follows:
1. Employment, Duties and Acceptance.
     1.1 Employment, Duties. The Company hereby agrees to employ the Executive
for the Term (as defined in Section 2.1), to render exclusive and full-time
services to the Company in the capacity of Executive Vice President & Chief
Development Officer of Foster Wheeler AG (“Parent”) and to perform such other
duties (including service as a director or officer of any affiliate of the
Company if elected) as may be assigned by the Chief Executive Officer of Parent;
provided, however, that the Executive may, subject to approval by the Chief
Executive Officer of Parent, serve on the Board of Directors of not more than
two for-profit businesses at any time during the Term that do not compete with
Parent or any of its subsidiaries and may participate in civic, charitable,
industry, and professional organizations to the extent that such participation
does not materially interfere with the performance of Executive’s duties
hereunder. The Executive’s title shall be Executive Vice President & Chief
Development Officer, or such other titles of at least equivalent level
consistent with the Executive’s duties from time to time as may be assigned to
the Executive by the Company, and the Executive shall have all authorities as
are customarily and ordinarily exercised by executives in similar positions in
similar businesses.
     1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the interests of the Company and Company’s affiliates. The
Executive further agrees to be seconded to Foster Wheeler Management AG
(“FWMAG”) on and after June 30, 2010 (the “Swiss Date”).
     1.3 Fiduciary Duties to the Company and Company’s Affiliates. Executive
acknowledges and agrees that Executive owes a fiduciary duty of loyalty,
fidelity and allegiance to act at all times in the best interests of the Company
and Company’s affiliates and to do no act which would, directly or indirectly,
injure the Company’s or its affiliates’ business, interests, or reputation. It
is agreed that any direct or indirect interest in, connection with, or benefit
from any outside activities, particularly

 



--------------------------------------------------------------------------------



 



commercial activities, which interest might in any way adversely affect the
Company or Company’s affiliates, involves a possible conflict of interest. In
keeping with Executive’s fiduciary duties to the Company or Company’s
affiliates, Executive agrees that Executive shall not knowingly become involved
in a conflict of interest with the Company or Company’s affiliates, or upon
discovery thereof, allow such a conflict to continue. Moreover, Executive shall
not engage in any activity which might involve a possible conflict of interest
without first obtaining approval in accordance with policies and procedures of
the Company or Company’s affiliates.
     1.4 Location.
          1.4.1 From the Effective Date until immediately prior to the Swiss
Date, the duties to be performed by the Executive hereunder shall be performed
primarily at the Company’s offices in Clinton, New Jersey, subject to reasonable
travel requirements consistent with the nature of the Executive’s duties from
time to time on behalf of the Company.
          1.4.2 On and after the Swiss Date, (a) the duties to be performed by
the Executive hereunder shall be performed primarily at FWMAG’s offices in
Geneva, Switzerland or such other location in Switzerland as the Company may
request, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company, and (b) the
Executive shall maintain housing within reasonable daily commute of the Geneva,
Switzerland area or such other location in Switzerland as the Company may
request.
     1.5 Transfer of Employment Within the Affiliated Group. Nothing contained
herein shall be construed to preclude the transfer of Executive’s employment to
another affiliated entity of the Company (“Subsequent Employer”) at any time
during the Term and no such transfer shall be deemed to be a termination of
employment for purposes of Section 4 hereof; provided, however, that, effective
with such transfer, all of the Company’s obligations hereunder shall be assumed
by and be binding upon, and all of the Company’s rights hereunder shall be
assigned to, such Subsequent Employer and the defined term “Company” as used
herein shall thereafter be deemed amended to mean such Subsequent Employer.
Notwithstanding the foregoing, the Company and the Guarantor shall remain
guarantors (and be jointly and severally liable) on all financial obligations
under this Agreement following such transfer or transfers. Except as otherwise
provided above, all of the terms and conditions of this Agreement, including
without limitation, Executive’s rights and obligations, shall remain in full
force and effect following such transfer of employment.
2. Term of Employment.
     2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on June 1, 2010 (the “Effective Date”), and shall end on
the date on which the Term is terminated pursuant to Section 4.
3. Compensation; Benefits.
     3.1 Salary. As compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay to the Executive during the Term a
base salary, payable in arrears, at the initial annual rate of Five Hundred
Twenty-Nine Thousand Dollars ($529,000) (the “Base Salary”). On each anniversary
of the Effective Date or such other appropriate date during each year of the
Term when the salaries of senior executives of Parent are normally reviewed, the
full Board of Directors of Parent (the “Board”) or the Compensation Committee of
the Board (the “Committee”) as necessary or appropriate to comply with Company
policy, applicable law, or exchange listing requirements, shall review the Base
Salary and determine if, and by how much, the Base Salary should be increased;
provided, however, the

2



--------------------------------------------------------------------------------



 



Base Salary under this Agreement, including as subsequently adjusted upwards,
may not be decreased thereafter without the written consent of Executive, except
for across-the-board changes for senior executives of Parent. All payments of
Base Salary or other compensation hereunder shall be less such deductions or
withholdings as are required by applicable law and regulations. Except as
otherwise provided herein, all references to “Dollars” shall refer to United
States currency and all payments to the Executive shall be in Dollars.
     3.2 Bonus. Executive shall be eligible to participate, as determined by the
Board, and/or the Committee as necessary or appropriate to comply with Company
policy, applicable law, or exchange listing requirements, in Parent’s annual
cash incentive bonus program as in effect from time to time for senior
executives of Parent (the “Bonus Program”). The Executive shall be eligible for
an annual cash incentive bonus at a target opportunity of sixty-five percent
(65%) of Base Salary (up to a maximum opportunity of one hundred thirty percent
(130%) of Base Salary) based upon the achievement of certain objectives
established in advance by the Board, and/or the Committee as necessary or
appropriate to comply with Company policy, applicable law, or exchange listing
requirements (the “Annual Bonus”). The actual amount of any Annual Bonus shall
be determined by and in accordance with the terms of Parent’s then-current Bonus
Program and the Executive shall have no absolute right to an Annual Bonus in any
year.
     3.3 Long-Term Incentive. Executive shall be eligible for annual equity
awards under Parent’s equity award plan covering senior executives of Parent, as
in effect from time to time. In addition, Executive will receive on a date
designated by the Committee or its designee during the first open trading window
including or subsequent to (as the Committee or its designee shall in its
discretion choose) the Effective Date (known as the “Grant Date”) the following:
          3.3.1 Restricted Stock Unit Grant. A grant of a number of restricted
stock units that will be payable in registered shares of the Parent (“Shares”)
with an economic value as of the Grant Date equal to approximately Seven Hundred
Fifty Thousand Dollars ($750,000) (the “Restricted Stock Units”). The Restricted
Stock Units will be granted under Parent’s Omnibus Incentive Plan. The
Restricted Stock Units will be issued on the Grant Date. For purposes of this
Subsection 3.3.1, the determination of the number of Restricted Stock Units to
be granted to Executive shall be consistent with the methodology used for
valuing restricted stock units granted to employees that has been approved and
adopted by the Committee.
          3.3.2 Stock Option Grant. A grant of a number of stock options to
purchase Shares with an economic value as of the Grant Date equal to
approximately Seven Hundred Fifty Thousand Dollars ($750,000) (the “Options”).
The Options will be granted under Parent’s Omnibus Incentive Plan and for
purposes of such Omnibus Incentive Plan:
               (i) the Options will be Nonqualified Stock Options;
               (ii) the exercise price will be equal to the greater of Fair
Market Value of a share of Common Stock or par value of a Share as defined under
the terms of the Parent’s Omnibus Incentive Plan on the Grant Date; and
               (iii) the Expiration Date will be the fifth anniversary of a date
selected by the Committee or its designee within the open trading window that
includes the Grant Date.
The Options will be issued on the Grant Date. For purposes of this Subsection
3.3.2, the determination of the number of Options to be granted to Executive
shall be consistent with the methodology used for valuing stock options granted
to employees that has been approved and adopted by the Committee.

3



--------------------------------------------------------------------------------



 



          3.3.3 Vesting. The Restricted Stock Units issued pursuant to
Section 3.3.1 above and the Options issued pursuant to Section 3.3.2 above will
vest ratably on the first, second, and third anniversaries of a date selected by
the Committee or its designee within the open trading window that includes the
Grant Date, provided that the Executive is still employed on such dates, subject
to the provisions of Section 4 of this Agreement. Restricted Stock Units that
vest shall be settled by issuance of shares as provided in the grant agreements
described in Section 3.3.4, but in no event later than March 15 of the year
following the year in which the Restricted Stock Units vest.
          3.3.4 Grant Agreements. The Restricted Stock Units and Options will be
governed by separate agreements, and in the event of any inconsistency between
such separate agreements and the terms of this Agreement (including, but not
limited to this Agreement’s Section 4), this Agreement shall govern and control.
For avoidance of doubt, nothing in the preceding sentence shall be construed to
limit the application of any provision of such separate agreements that
expressly refers to and incorporates a provision of this Agreement.
     3.4 Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive’s services under this Agreement,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.
     3.5 Vacation. During the Term, the Executive shall be entitled to an annual
paid vacation or paid time off (“PTO”) period or periods in accordance with the
applicable vacation or PTO policy as in effect from time to time. Under the
Company’s PTO policy in effect as of the Effective Date, the Executive is
entitled to take up to five (5) weeks per calendar year. The Executive will be
entitled to carry over up to five (5) days of unused vacation or PTO time, as
per the applicable vacation or PTO policy as in effect from time to time.
     3.6 Employee Retirement and Health and Welfare Plans. During the Term, the
Executive shall be entitled to participate in those defined benefit, defined
contribution, group insurance, medical, dental, disability and other benefit
plans of the Company as from time to time in effect and on a basis no less
favorable than any other senior executive.
     3.7 Perquisites; Executive Cooperation. During the Term, the Executive
shall be provided by the Company with an automobile or automobile allowance,
based upon the current Company policy or practice with regard to other senior
executives of Parent.
     3.8 Relocation. The relocation of the Executive, his family, and belongings
to the Geneva, Switzerland area on or after the Swiss Date will be in accordance
with the Company’s usual Employee Relocation Policy and practices for senior
executives of Parent; provided, however, that (a) at a minimum, the Company
shall reimburse the Executive for two trips to look at homes in Switzerland and
the cost of moving his household goods from the US to Switzerland, and (b) that
the Company will not reimburse or otherwise pay the Executive for any costs
related to his US real estate, including, without limit, any sale, leasing,
repair, maintenance, or real estate taxes regarding his US real estate. All
reimbursements provided for in this section shall be made as soon as practicable
after incurred but in no event later than the end of the year following the year
in which the payment was incurred by the Executive.
     3.9 Settling-In Allowance. The Company shall pay the Executive a one-time
settling-in allowance of Thirty Thousand Swiss Francs (CHF 30,000). The
settling-in allowance shall be paid within 60 days after the Swiss Date. To the
extent that the provision of such settling-in allowance results in taxable
income to the Executive, the Company shall pay the Executive an amount to
satisfy the Executive’s Swiss and U.S. income tax obligation. Such payment shall
be grossed-up for taxes and made

4



--------------------------------------------------------------------------------



 



as soon as practicable after the tax liability arises but in no event later than
the end of the year following the year in which the tax is due.
     3.10 Tax Equalization, Assignment-related 409A Rules, Maximum Time “on
Assignment,” and Representation Allowance. Under tax equalization, the
Executive’s obligation for income taxes shall not exceed the amount of income
tax calculated on Base Salary, short-term annual bonus pay and long-term
incentive pay applying US tax rules without taking into consideration any
foreign tax credit. Such amount will be deducted from the Executive’s paycheck.
Should additional income taxes arise in the U.S. or Switzerland as a result of
the assignment, the Company shall pay the additional tax. The Executive may
choose, as an alternative to the U.S. tax equalization program, to be personally
responsible for the Swiss income tax on his or her Base Salary, short-term
incentive pay and long-term incentive pay. In addition to the tax equalization
on the compensation above, the Executive will be reimbursed for any other income
or net wealth taxes he incurs as a result of the assignment in Switzerland, but
only to the extent they exceed the Executive’s taxes in the U.S. on such income
or net wealth. For the avoidance of doubt, the maximum period of time during
which the Executive may be considered to be “on assignment” and, therefore,
eligible for assignment-related compensation and benefits such as this tax
equalization is five (5) years from the Effective Date. Benefits-in-kind and any
provision for reimbursement of expenses during the Executive’s assignment shall
be subject to the following rules, as required to comply with Code Section 409A
of the Internal Revenue Code including all regulations and other guidance issued
pursuant thereto (the “Code”): (A) the amount of in-kind benefits provided or
expenses eligible for reimbursement in one calendar year may not affect in-kind
benefits or reimbursements to be provided in any other calendar year;
(B) expenses will be reimbursed as soon as administratively possible, but in no
event shall expenses be reimbursed later than December 31st of the year
following the year in which the expense was incurred; and (C) the right to an
in-kind benefit or reimbursement may not be subject to liquidation or exchange
for another benefit. For the avoidance of doubt, the maximum period of time
during which the Executive may be considered to be “on assignment” and,
therefore, eligible for assignment-related compensation and benefits such as
this tax equalization is five (5) years from the Effective Date. The
compensation under this Agreement is inclusive of a Representation Allowance of
One Hundred Thousand Swiss Francs (CHF 100,000).
     3.11 Sign-On Bonus. The Company shall pay to the Executive within five
(5) days of the Effective Date a sign-on bonus in the amount of Five Hundred
Thousand Dollars ($500,000) (the “Sign-On Bonus”). If the Company terminates the
Executive for Cause (as defined below) or if the Executive terminates employment
with the Company other than with Good Reason (as defined below), in either event
before the second anniversary of the Effective Date, the Executive shall repay
to the Company, within thirty (30) days of such termination, the gross amount of
the Sign-On Bonus on a pro-rated basis by multiplying the Sign-On Bonus by a
fraction, the numerator of which is the number of calendar days from the
Termination Date to the second anniversary of the Effective Date and the
denominator of which is seven hundred and thirty (730).
4. Termination.
     4.1 Termination Events.
          4.1.1 Executive’s employment and the Term shall terminate immediately
upon the occurrence of any of the following:
               (i) Death: the death of the Executive;
               (ii) Disability: the physical or mental disability of the
Executive, whether totally or partially, such that with or without reasonable
accommodation the Executive is unable to

5



--------------------------------------------------------------------------------



 



perform the Executive’s material duties, for a period of not less than one
hundred and eighty (180) consecutive days; or
               (iii) For Cause By the Company: notice of termination for Cause.
As used herein, “Cause” means:
                    (A) conviction of a felony;
                    (B) actual or attempted theft or embezzlement of Company or
Parent assets;
                    (C) use of illegal drugs;
                    (D) material breach of the Agreement that the Executive has
not cured within thirty (30) days after the Company has provided the Executive
notice of the material breach which shall be given within sixty (60) days of the
Company’s knowledge of the occurrence of the material breach;
                    (E) commission of an act of moral turpitude that in the
judgment of the Board can reasonably be expected to have an adverse effect on
the business, reputation or financial situation of the Company and/or the Parent
and/or the ability of the Executive to perform the Executive’s duties;
                    (F) gross negligence or willful misconduct in performance of
the Executive’s duties;
                    (G) breach of fiduciary duty to the Company or Company’s
affiliates;
                    (H) willful refusal to perform the duties of Executive’s
titled position; or
                    (I) a material violation of the Foster Wheeler Code of
Business Conduct and Ethics.
          4.1.2 For Good Reason By the Executive: The Executive may immediately
resign the Executive’s position for Good Reason and, in such event, the Term
shall terminate. As used herein, “Good Reason” means, a material negative change
in the employment relationship without the Executive’s consent, as evidenced by
the occurrence of any of the following:
               (i) material diminution in title, duties, responsibilities or
authority;
               (ii) reduction of Base Salary and benefits except for
across-the-board changes for senior executives of Parent;
               (iii) exclusion from executive benefit/compensation plans that
results in a material diminution of the Executive’s total compensation or bonus
opportunities;
               (iv) a material change in the geographic location at which the
Executive must perform his services, which shall be defined (Y) until
immediately prior to the Swiss Date, as being

6



--------------------------------------------------------------------------------



 



presumed to have occurred if the Executive’s commute is increased by more than
fifty (50) miles, and (Z) on and after the Swiss Date, as any such relocation
outside of Switzerland; or
               (v) material breach of the Agreement by the Company.
For each event described above in this Section 4.1.2, the Executive must notify
the Company within ninety (90) days of the occurrence of the event and the
Company shall have thirty (30) days after receiving such notice in which to
cure. If the Company fails to cure, the Executive’s resignation shall not be
considered to be for Good Reason unless the Executive resigns not later than two
(2) years after the occurrence of the event. For the avoidance of doubt,
requiring the Executive to perform his services in Switzerland on or after the
Swiss Date shall not constitute Good Reason.
          4.1.3 Without Cause By the Company: The Company may terminate the
Executive’s employment ninety (90) days following notice of termination without
Cause given by the Company and, in such event, the Term shall terminate. During
such ninety (90) day notice period, the Company may require that the Executive
cease performing some or all of the Executive’s duties and/or not be present at
the Company’s or its affiliates’ offices and/or other facilities.
          4.1.4 Without Good Reason By the Executive: The Executive may
voluntarily resign the Executive’s position effective ninety (90) days following
notice to the Company of the Executive’s intent to voluntarily resign without
Good Reason and, in such event, the Term shall terminate. During such ninety
(90) day notice period, the Company may require that the Executive cease
performing some or all of the Executive’s duties and/or not be present at the
Company’s or its affiliates’ offices and/or other facilities.
          4.1.5 Definition of Termination Date. The date upon which Executive’s
employment and the Term terminate pursuant to this Section 4.1 or pursuant to
Section 4.3 shall be the Executive’s "Termination Date” for all purposes of this
Agreement. In the event that the termination of the Executive’s employment does
not constitute a “separation from service” as defined in Section 409A of the
Code, the Executive’s rights to the payments and benefits described in this
Section 4 shall vest upon the Termination Date, but no payment to the Executive
that is subject to Section 409A shall be paid until the date on which Executive
incurs a separation from service as defined in Code Section 409A (or until six
months after such date if the Executive is a specified employee as defined in
Section 13.1), and any amounts that would otherwise have been paid prior to such
separation from service shall be paid instead as soon as practicable after the
date of such separation from service.
     4.2 Payments Upon a Termination Event.
          4.2.1 Entitlements Upon Termination For Any Reason. Following any
termination of the Executive’s employment, the Company shall pay or provide to
the Executive, or the Executive’s estate or beneficiary, as the case may be, the
following amounts (the “Accrued Obligations”):
               (i) Base Salary earned through the Termination Date;
               (ii) the balance of any awarded (i.e., the amount and payment of
the specific award has been fully approved, including, where applicable, by the
Committee) but as yet unpaid, Annual Bonus or other incentive awards for any
calendar year prior to the calendar year during which the Executive’s
Termination Date occurs; provided, however, if the Executive’s employment is
terminated by the Company for Cause, such Annual Bonus or incentive award, even
if awarded, shall be immediately forfeited if permitted under the law of the
State of New Jersey;

7



--------------------------------------------------------------------------------



 



               (iii) a payment representing the Executive’s accrued but unused
PTO; and
               (iv) any vested, but not forfeited amounts or benefits on the
Termination Date under the Company’s employee benefit plans, programs, policies,
or practices in accordance with the terms thereof, including any benefit
continuation or conversion rights (the “Other Benefits”).
          4.2.2 Payments Upon Involuntary Termination by the Company Without
Cause or Voluntary Termination of the Executive with Good Reason. Following a
termination by the Company without Cause or by the Executive for Good Reason,
the Company shall pay or provide to the Executive in addition to the Accrued
Obligations:
               (i) Base Salary at the rate in effect on the Termination Date and
continuing for eighteen (18) months thereafter, payable at the same intervals at
which senior executives are paid;
               (ii) Two (2) payments, the first in an amount equal to one
hundred percent (100%) of the Executive’s annual cash incentive bonus payment at
target, and the second in an amount equal to fifty percent (50%) of the
Executive’s annual cash incentive bonus payment at target, the first of such
payments being payable in the first year following the Termination Date at the
same time that the Company pays annual cash incentive bonuses to its active
employees pursuant to its then current Bonus Program (or, if no payment to its
active employees is made in the relevant year, at the time that such bonuses
normally would be scheduled to be paid) and the second being payable at the same
time in the second year following the Termination Date;
               (iii) eighteen (18) months of continued health and welfare
benefit plan coverage following the Termination Date (excluding any additional
vacation accrual or sick leave) at active employee levels, if and to the extent
the Executive was participating in any such plans on the Termination Date,
provided that the Executive remits monthly premiums for the full cost of any
health benefits;
               (iv) a cash payment each month during the eighteen (18)-month
period following the Termination Date equal to the full monthly premium for the
medical and health benefits described in clause (iii) above minus the active
employee cost of such coverage; provided that in lieu of such payments the
Company may impute taxable income to the Executive in an amount such that the
net amount of taxable income realized in any year, after all applicable
withholding, is equal to the amount of such payments that would otherwise be
required for such year;
               (v) executive level career transition assistance services by a
firm selected by the Executive and approved by the Company in an amount not to
exceed $8,000 in the aggregate; provided that services are provided not later
than the end of the second year following the year that includes the Termination
Date, and are reimbursed or paid by the Company not later than the end of the
third year following the year that includes the Termination Date.
In no event, however, shall the Executive be entitled to receive the pay and
benefits that the Company shall provide the Executive pursuant to this
Section 4.2.2 unless the Executive provides the Company an enforceable waiver
and release agreement in a form that the Company normally requires. Such release
shall be furnished to the Executive for his review not later than seven business
days following the Termination Date, and shall be executed and returned to the
Company within 21 days of receipt (or within 45 days of receipt if the
Executive’s separation is part of a group). Provided the Executive does not
timely revoke the waiver and release agreement within seven days after its
execution, pay and benefits pursuant to this Section 4.2.2 shall commence on the
expiration of the revocation period, and any amounts that otherwise would have
been paid to the Executive pursuant to this Section 4.2.2 before the expiration

8



--------------------------------------------------------------------------------



 



of the revocation period shall be paid to the Executive, without interest, as
soon as practicable after the expiration of the revocation period (but in no
event more than 60 days after the Termination Date).
     4.3 Change of Control.
          4.3.1 Definitions.
               (i) Affiliated Company. “Affiliated Company” means any company,
directly or indirectly, controlled by, controlling or under common control with
the Parent.
               (ii) Change of Control. For the purpose of this Agreement, a
“Change of Control” shall mean:
                    (A) The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (for purposes of this Section 4.3,
a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of voting securities of the Parent where
such acquisition causes such Person to own 20% or more of the combined voting
power of the then outstanding voting securities of the Parent entitled to vote
generally in the election of directors (the “Outstanding Parent Voting
Securities”), provided, however, that for purposes of this subparagraph (A), the
following acquisitions shall not be deemed to result in a Change of Control:
(I) any acquisition directly from the Parent or any corporation or other legal
entity controlled, directly or indirectly, by the Parent, (II) any acquisition
by the Parent or any corporation or other legal entity controlled, directly or
indirectly, by the Parent, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Parent or any corporation or
other legal entity controlled, directly or indirectly, by the Parent or (IV) any
acquisition by any corporation pursuant to a transaction that complies with
clauses (I), (II) and (III) of subparagraph (C) below; and provided, further,
that if any Person’s beneficial ownership of the Outstanding Parent Voting
Securities reaches or exceeds 20% as a result of a transaction described in
clauses (I) or (II) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Parent, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
20% or more of the Outstanding Parent Voting Securities; or
                    (B) Individuals who, as of the date hereof, constitute the
Board (such individuals, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Parent’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
                    (C) The consummation of a reorganization, merger,
amalgamation or consolidation or sale or other disposition of all or
substantially all of the assets of the Parent (“Business Combination”), or if
consummation of such Business Combination is subject to the approval of any
government or governmental agency, the obtaining of such approval along with
consummation of such Business Combination; excluding, however, such a Business
Combination pursuant to which (I) all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Parent Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election

9



--------------------------------------------------------------------------------



 



of directors, as the case may be, of the corporation resulting from such
Business Combination (including, without limitation, a corporation that as a
result of such transaction owns the Parent or all or substantially all of the
Parent’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Parent Voting Securities, (II) no Person
(excluding any (1) corporation owned, directly or indirectly, by the beneficial
owners of the Outstanding Parent Voting Securities as described in subclause
(I) immediately preceding, or (2) employee benefit plan (or related trust) of
the Parent or such corporation resulting from such Business Combination, or any
of their respective subsidiaries) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(III) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
                    (D) approval by the shareholders of the Parent of a complete
liquidation or dissolution of the Parent.
               (iii) Change of Control Period. For purposes of this Agreement,
the “Change of Control Period” shall mean the period commencing on the date of a
Change of Control and ending on the twenty-fourth (24th) month anniversary of
such date.
               (iv) Start Date. For purposes of this Agreement, “Start Date”
shall mean the first date of the Change of Control Period. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (A) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(B) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Start Date” shall mean the date
immediately prior to the Termination Date.
          4.3.2 Obligations of the Company upon Executive’s Voluntary
Termination with Good Reason or the Company’s Involuntary Termination of
Executive Without Cause (Other Than for Death or Disability) During Change of
Control Period. If, during the Change of Control Period, the Company terminates
the Executive’s employment without Cause (other than for death or Disability) or
the Executive terminates the Executive’s employment for Good Reason, then, in
addition to the Accrued Obligations, the Company shall pay or provide to the
Executive the following:
               (i) all amounts described in Section 4.2.2, which amounts shall
be paid at the same time and in the same manner as if the Termination Date had
not occurred during a Change of Control Period;
               (ii) an amount equal to the product of (1) one hundred percent
(100%) of the Executive’s annual cash incentive bonus payment at target and
(2) a fraction, the numerator of which is the number of days in the current
fiscal year through the Termination Date, and the denominator of which is 365,
paid in a lump sum in cash within 30 days following the Termination Date;
               (iii) full and immediate vesting of all stock options, restricted
stock units, restricted stock, and other similar equity awards; and

10



--------------------------------------------------------------------------------



 



               (iv) for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to any
medical or health plans, practices, programs and policies, the Executive shall
be considered to have remained employed until the twenty-four (24) month
anniversary of the Termination Date and to have retired on such twenty-four
(24) month anniversary.
In no event, however, shall the Executive be entitled to receive the pay and
benefits that the Company shall provide the Executive pursuant to this
Section 4.3.2 unless the Executive provides the Company an enforceable waiver
and release agreement in a form that the Company normally requires. Such release
shall be furnished to the Executive for his review not later than seven business
days following the Termination Date, and shall be executed and returned to the
Company within 21 days of receipt (or within 45 days of receipt if the
Executive’s separation is part of a group). Provided the Executive does not
timely revoke the waiver and release agreement within seven days after its
execution, pay and benefits pursuant to this Section 4.3.2 shall commence on the
expiration of the revocation period, and any amounts that otherwise would have
been paid to the Executive pursuant to this Section 4.3.2 before the expiration
of the revocation period shall be paid to the Executive, without interest, as
soon as practicable after the expiration of the revocation period (but in no
event more than 60 days after the Termination Date).
          4.3.3 Obligations of the Company upon Executive’s Death. If the
Executive’s employment is terminated by reason of the Executive’s death during
the Change of Control Period, the Company shall provide the Executive’s estate
or beneficiaries with the Accrued Obligations and the timely payment of the
amount described in Section 4.3.2(ii), and shall have no other severance
obligations under this Agreement. With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Subsection 4.3.3 shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of other senior executives of the Company and the Affiliated
Companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other senior executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Start Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other senior executives of the Company and the Affiliated
Companies and their beneficiaries.
          4.3.4 Obligations of the Company upon Executive’s Disability. If the
Executive’s employment is terminated by reason of the Executive’s Disability
during the Change of Control Period, the Company shall provide the Executive
with the Accrued Obligations and the timely payment of the amount described in
Section 4.3.2(ii), and shall have no other severance obligations under this
Agreement. With respect to the provision of Other Benefits, the term “Other
Benefits” as utilized in this Subsection 4.3.4 shall include, and the Executive
shall be entitled to receive, disability and other benefits at least equal to
the most favorable of those generally provided by the Company and the Affiliated
Companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other senior executives and their families at
any time during the 120-day period immediately preceding the Start Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other senior executives of the
Company and the Affiliated Companies and their families.
          4.3.5 Obligations of the Company upon Executive’s Voluntary
Termination Without Good Reason or the Company’s Involuntary Termination of
Executive With Cause During Change of Control Period. If the Executive’s
employment is terminated for Cause, or the Executive resigns without Good
Reason, during the Change of Control Period, the benefits provided to the

11



--------------------------------------------------------------------------------



 



Executive shall be the same as if the Termination Date had not occurred during a
Change of Control Period.
     4.4 280G Modified Cap.
          4.4.1 Notwithstanding anything in this Agreement to the contrary, if
the aggregate amount of the benefits and payments under this Agreement, and
other payments and benefits which the Executive has the right to receive from
the Company (including the value of any equity rights which become vested upon a
Change in Control) (the “Total Payments”) would constitute a “parachute payment”
as defined in Code Section 280G(b)(2), the Executive shall receive the Total
Payments unless the (a) after-tax amount that would be retained by the Executive
(after taking into account all federal, state and local income taxes payable by
the Executive and the amount of any excise taxes payable by the Executive under
Code Section 4999 that would be payable by the Executive (the “Excise Taxes”))
if the Executive were to receive the Total Payments has a lesser aggregate value
than (b) the after-tax amount that would be retained by the Executive (after
taking into account all federal, state and local income taxes payable by the
Executive) if the Executive were to receive the Total Payments reduced to the
largest amount as would result in no portion of the Total payments being subject
to Excise Taxes (the “Reduced Payments”), in which case the Executive shall be
entitled only to the Reduced Payments.
          4.4.2 The determination of whether Section 4.4.1 applies, and the
calculation of the amount of the Reduced Payments, if applicable, shall be
performed by PricewaterhouseCoopers LLP or such other nationally recognized
certified public accounting firm as may be designated by the Executive (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.
          4.4.3 If the Executive is to receive Reduced Payments, the Total
Payments payable will be reduced or eliminated in the following order:
(1) taxable benefits (2), cash payments, (3) nontaxable benefits and
(4) accelerated vesting of equity awards.
     4.5 No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.
5. Protection of Confidential Information; Non-Competition and Non-Solicitation.
     5.1 Confidential Information. During the course of Executive’s employment
with the Company, the Company agrees to give Executive Confidential Information
(as defined below) to which Executive did not previously have access. This
Confidential Information is vital to the Company’s and the Company’s affiliates’
continued ability to compete in the industry and thus is critical to its
continued profitability. The Executive acknowledges that the Executive’s
services will be unique, that they will involve the development of
Company-subsidized relationships with key customers, suppliers, and service
providers as well as with key Company employees and that the Executive’s work
for the Company will give the Executive access to Confidential Information (as
defined below). The Executive further acknowledges that all Confidential
Information is of a confidential and proprietary character and of great value to
the Company and its subsidiaries and affiliates. “Confidential Information” as
used in this

12



--------------------------------------------------------------------------------



 



Agreement means information regarding the Company, its subsidiaries, and its
affiliates that is not available to the public or competitors of the Company,
its subsidiaries, and affiliates, including without limit (a) trade secrets and
confidential marketing, sales, product research and development, engineering,
technical, and design, financial, and business process information of the
Company or its affiliates or subsidiaries and (b) other data and information
which it would be impracticable for the Company to effectively protect and
preserve in the absence of this Section 5 and the disclosure or misappropriation
of which could materially adversely affect the Company. As time passes, the
Company will give Executive access to newly created Confidential Information.
Further, though Executive may from time to time assist the Company in developing
such Confidential Information, it will remain the sole property of the Company.
All this Confidential Information is important because, among other things, it
is unknown to the Company’s competitors, thus they are unable to use it to
compete with the Company. Accordingly, this Confidential Information creates a
competitive advantage for the Company and is economically valuable. The Company
only agrees to give Executive this highly valuable Confidential Information in
reliance on Executive’s promise not to use or disclose it as set forth below.
Accordingly, and as a material condition of this Agreement, the Executive
agrees:
          5.1.1 except in the course of performing the Executive’s duties
provided for in Section 1.1, not at any time, whether before, during or after
the Executive’s employment with the Company, to divulge to any other entity or
person any Confidential Information acquired by the Executive. The foregoing
prohibitions shall include, without limitation, directly or indirectly
publishing (or causing, participating in, assisting or providing any statement,
opinion or information in connection with the publication of) any diary, memoir,
letter, story, photograph, interview, article, essay, account or description
(whether fictionalized or not) concerning or containing any Confidential
Information, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial. In the event that the
Executive is requested or required to make disclosure of Confidential
Information under any court order, subpoena or other judicial process, then,
except as prohibited by law, the Executive will promptly notify the Company,
take all reasonable steps requested by the Company to defend against the
compulsory disclosure and permit the Company to control with counsel of its
choice any proceeding relating to the compulsory disclosure; and;
          5.1.2 to deliver promptly to the Company on termination of the
Executive’s employment with the Company, or at any time that the Company may so
request, all Confidential Information and all confidential memoranda, notes,
records, reports, manuals, drawings, software, electronic/digital media records,
blueprints and other documents (and all copies thereof) relating to the
Company’s (and its subsidiaries’ and affiliates’) business and all property
associated therewith, which the Executive may then possess or have under the
Executive’s control.
     5.2 Company Protections. In consideration of the Company’s entering into
this Agreement including the Company’s promise to give Executive Confidential
Information to which Executive did not previously have access and to enforce
Executive’s promise not to disclose such Confidential Information, Executive
agrees to the covenants set out in Section 5.2 through 5.7, which covenants are
ancillary to the otherwise enforceable confidentiality agreement between the
Company and Executive described in Section 5.1 above. Executive agrees that at
all times during the Term and for eighteen (18) months thereafter, the Executive
shall not, directly or indirectly, for Executive or on behalf of or in
conjunction with, any other person, company, partnership, corporation, business,
group, or other entity (each, for all purposes of Sections 5.2 through 5.7, a
“Person”):
          5.2.1 Non-Competition: engage in any activity for or on behalf of a
Competitor, as director, employee, shareholder (excluding any such shareholding
by the Executive of no more than 5%

13



--------------------------------------------------------------------------------



 



of the shares of a publicly-traded company), consultant or otherwise, which is
the same as or similar to activity in which Executive engaged at any time during
the last two (2) years of employment by the Company or an affiliate of the
Company; or
          5.2.2 Non-Solicitation.
               (i) Of Employees: call upon any Person who is, at such
Termination Date, engaged in activity on behalf of the Company or any subsidiary
or affiliate of the Company for the purpose or with the intent of enticing such
Person to cease such activity on behalf of the Company or such subsidiary or
affiliate; or
               (ii) Of Customers: solicit, induce, or attempt to induce any
customer of the Company or any subsidiary or affiliate of the Company to cease
doing business in whole or in part with or through the Company or a subsidiary
or affiliate, or to do business with any Competitor.
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Company and/or
any subsidiary or affiliate of the Company. For purposes of this Agreement, “a
material line of business conducted by the Company and/or any subsidiary or
affiliate of the Company” means an activity of the Company and/or any subsidiary
or affiliate of the Company generating gross revenues to the Company and/or any
subsidiary or affiliate of the Company of more than twenty-five million dollars
($25,000,000) in the immediately preceding fiscal year of the Company.
     5.3 Remedies and Injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Sections 5.1 or 5.2 hereof, (i) the
Company shall have the right and remedy to have the provisions of this Agreement
specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Company in addition to money damage and that money
damages alone will not provide a complete or adequate remedy to the Company, and
(ii) the Company shall have the right to withhold, revoke, and/or recover any
payments or benefits that would otherwise be due the Executive pursuant to
Sections 4.2.2 and 4.3 of this Agreement, it being further agreed that the
foregoing rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity.
     5.4 Severability. If any of the covenants contained in Sections 5.1, 5.2 or
5.3, or any part thereof, hereafter are construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.
     5.5 Extension of Term of Covenants Following Violation. The period during
which the prohibitions of Section 5.2 are in effect shall be extended by any
period or periods during which the Executive is in violation of Section 5.2.
     5.6 Blue Penciling by Court. If any of the covenants contained in
Sections 5.1 or 5.2, or any part thereof, are held to be unenforceable, the
parties agree that the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.
     5.7 Blue Penciling by One Court Not to Affect Covenants in Another State.
The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any state
within the geographical scope of such covenants. In the event that the courts of
any one or more of such states shall hold such covenants wholly unenforceable by
reason of the

14



--------------------------------------------------------------------------------



 



breadth of such covenants or otherwise, it is the intention of the parties’
hereto that such determination not bar or in any way affect the Company’s right
to the relief provided above in the courts of any other states within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each state
being for this purpose severable into diverse and independent covenants.
6. Intellectual Property.
     6.1 Company’s Rights. Notwithstanding and without limiting the provisions
of Section 5, the Company shall be the sole owner of all the products and
proceeds of the Executive’s services hereunder, including, but not limited to,
all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with or during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive’s right to receive payments hereunder), the Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.
7. Indemnification.
     7.1 General Rule. In addition to any rights to indemnification to which the
Executive is entitled under the Company’s charter and by-laws, to the broadest
extent permitted by applicable law, the Company will indemnify, from the assets
of the Company supplemented by insurance in an amount determined by the Company,
the Executive at all times, during and after the Term, and, to the maximum
extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by the Company as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party by
reason of any act or omission or alleged act or omission in relation to any
affairs of the Company or any subsidiary or affiliate of the Company of the
Executive as an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company. The Company shall use its best efforts
to maintain during the Term and thereafter insurance coverage sufficient in the
determination of the Company to satisfy any indemnification obligation of the
Company arising under this Section 7.
8. Notices.
     8.1 Form and Address for Notices. All notices, requests, consents and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, one day
after sent by overnight courier or three days after mailed first class, postage
prepaid, by registered or certified mail, as follows (or to such other address
as either party shall designate by notice in writing to the other in accordance
herewith):

      If to the Company, to:         Foster Wheeler Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: General Counsel

15



--------------------------------------------------------------------------------



 



          If to the Executive, to the Executive’s principal residence as
reflected in the records of the Company.
9. General.
     9.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey applicable to
agreements made between residents thereof and to be performed entirely in New
Jersey.
     9.2 Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
     9.3 Entire Agreement / Non-Exclusivity. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof. No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.
          Other than as expressly set forth in this Agreement, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or the Affiliated Companies and for which the Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies. For avoidance of doubt, it is agreed and understood that this
Agreement shall not supersede or otherwise adversely affect any stock option,
restricted stock or other form of equity grant or award provided to Executive
prior to the Effective Date, or any indemnification agreement heretofore entered
into between the Company and the Executive. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
the Affiliated Companies at or subsequent to the Termination Date shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement. Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to this
Agreement in connection with the termination of the Executive’s employment, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless specifically provided therein in a specific reference to this Agreement.
     9.4 Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. Unless otherwise provided in an arbitration award entered pursuant to
Section 10.1, the Company agrees to pay as incurred (within ten days following
the Company’s receipt of an invoice from the Executive, which invoice the
Executive must submit to the Company not later than March 1 of the year
following the year in which the expenses were incurred), to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.

16



--------------------------------------------------------------------------------



 



     9.5 Assignability.
          9.5.1 Nonassignability by Executive. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, nor may the Executive pledge, encumber or anticipate any payments or
benefits due hereunder, by operation of law or otherwise.
          9.5.2 Assignability by Company. In addition to the rights provided
under Section 1.5 above, the Company may assign its rights, together with its
obligations, hereunder:
               (i) to any affiliate; or
               (ii) to a third party in connection with any sale, transfer or
other disposition of all or substantially all of any business to which the
Executive’s services are then principally devoted;
provided, however, that no assignment pursuant to this paragraph 9.5.2 shall
relieve the Company or the Guarantor from its obligations hereunder to the
extent the same are not timely discharged by such assignee.
          9.5.3 Assumption of Agreement by Successors. The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
     9.6 Survival. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Term to the
extent necessary to the intended preservation of such rights and obligations.
     9.7 Amendment. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
     9.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     9.9 Acknowledgement of Ability to Have Counsel Review. The parties
acknowledge that this Agreement is the result of arm’s-length negotiations
between sophisticated parties each afforded the opportunity to utilize
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

17



--------------------------------------------------------------------------------



 



10. Dispute Resolution.
     10.1 Arbitration. Subject to the rights of the Company pursuant to
Section 5.3 above, any controversy, claim or dispute arising out of or relating
to this Agreement, the breach thereof, or the Executive’s employment by the
Company shall be settled by arbitration with three arbitrators. The arbitration
will be administered by the American Arbitration Association in accordance with
its National Rules for Resolution of Employment Disputes. The arbitration
proceeding shall be confidential, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Any such arbitration
shall take place in the Clinton, New Jersey area, or in any other mutually
agreeable location. In the event any judicial action is necessary to enforce the
arbitration provisions of this Agreement, sole jurisdiction shall be in the
federal and state courts, as applicable, located in New Jersey. Any request for
interim injunctive relief or other provisional remedies or opposition thereto
shall not be deemed to be a waiver or the right or obligation to arbitrate
hereunder. To the extent a party prevails in any dispute arising out of this
Agreement or any of its terms and provisions, all reasonable costs, fees and
expenses relating to such dispute, including the parties’ reasonable legal fees,
shall be borne by the party not prevailing in the resolution of such dispute,
but only to the extent that the arbitrator or court, as the case may be, deems
reasonable and appropriate given the merits of the claims and defenses asserted.
11. Free to Contract.
     11.1 Executive Representations and Warranty. The Executive represents and
warrants to the Company that Executive is able freely to accept engagement and
employment by the Company as described in this Agreement and that there are no
existing agreements, arrangements or understandings, written or oral, that would
prevent Executive from entering into this Agreement, would prevent Executive or
restrict Executive in any way from rendering services to the Company as provided
herein during the Term or would be breached by the future performance by the
Executive of Executive’s duties hereunder. The Executive also represents and
warrants that no fee, charge or expense of any sort is due from the Company to
any third person engaged by the Executive in connection with Executive’s
employment by the Company hereunder, except as disclosed in this Agreement.
12. Subsidiaries and Affiliates.
     12.1 Definitions. As used herein, the term “subsidiary” shall mean any
corporation or other business entity controlled directly or indirectly by the
Company or other business entity in question, and the term “affiliate” shall
mean and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the Company or other
business entity in question.
13. Code Section 409A Legal Requirement.
     13.1 Six Month Delay in Payment. Notwithstanding anything to the contrary
in this Agreement, if the Executive constitutes a “specified employee” as
defined and applied in Section 409A of the Code as of the Executive’s
Termination Date, to the extent any payment under this Agreement constitutes
deferred compensation (after taking into account any applicable exemptions from
Section 409A of the Code), and to the extent required by Section 409A of the
Code, no payments due under this Agreement may be made until the earlier of:
(i) the first day following the sixth month anniversary of Executive’s
Termination Date, or (ii) the Executive’s date of death; provided, however, that
any payments delayed during this six-month period shall be paid in the aggregate
in a lump sum as soon as administratively practicable following the sixth month
anniversary of the Executive’s Termination Date.

18



--------------------------------------------------------------------------------



 



     13.2 Application of Exemptions. For purposes of Section 409A of the Code,
each “payment” (as defined by Section 409A of the Code) made under this
Agreement shall be considered a “separate payment.” In addition, for purposes of
Section 409A of the Code, each such payment shall be deemed exempt from
Section 409A of the Code to the full extent possible under the “short-term
deferral” exemption of Treasury Regulation § 1.409A-1((b)(4) and (with respect
to amounts paid no later than the second calendar year following the calendar
year containing the Executive’s Termination Date) the “two-years/two-times”
separation pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are
hereby incorporated by reference.
     13.3 Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement shall be interpreted and administered in such a
manner that the payments to the Executive are either exempt from, or comply with
all requirements of, Section 409A of the Code.
     13.4 Correction of Violation. To the extent that any term or provision of
the Agreement is determined by either the Executive or the Company to violate
the requirements of Section 409A of the Code, the Executive and the Company
agree to use commercially reasonable efforts to correct such violation without
changing the substantive terms of the Agreement. For the avoidance of doubt, a
“violation” for this purpose means a term or provision that is permissible under
Section 409A of the Code only with payment of penalty; “violation” does not mean
a term or provision that merely requires a payment, a method of payment, or a
delay in payment that adversely affects the Executive.
14. Guarantee.
     14.1 The Guarantor hereby unconditionally guarantees payment in full of all
obligations of the Company under this Agreement.
[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            FOSTER WHEELER INC.
      By:   /s/ Raymond M. Milchovich         Name:   Raymond J. Milchovich     
  Title:   Chairman, President & CEO        FOSTER WHEELER INTERNATIONAL CORP.
(as to Section 14 only)
      By:   /s/ Robert C. Flexon         Name:   Robert C. Flexon       
Title:   Executive Vice President              /s/ Michael Liebelson      
MICHAEL LIEBELSON           

20